Braley, J.
These actions of tort for personal injuries were tried together, and, the plaintiffs having prevailed, the defendants contend that the verdicts should be set aside because there was no evidence of their due care, or of his negligence.
The accident happened in broad daylight at the intersection of Bromfield and Tremont streets in the city of Boston. The plaintiffs, who were pedestrians, on their way from School Street on the left hand side of Tremont Street to a point beyond Bromfield Street, had reached the cross walk on Bromfield Street, where they noticed that pedestrians were passing over the cross walk and that motor cars were moving on Tremont Street under the direction of a traffic officer. While the cars were moving on Tremont Street, the plaintiffs, observing these conditions, believed that it was safe to pass across Bromfield Street, and, following other pedestrians, they had reached the front of the line of cars standing in Bromfield Street when the traffic officer blew his whistle, and “his hands were both out,” to stop the traffic on Tremont Street, but no signal had been given for the cars in Bromfield Street to move into Tremont Street. But, just as the plaintiffs passed in front of the cars in Bromfield Street which had not started, the defendant’s “sight seeing bus” carrying passengers came by on the left hand side of those cars, striking and injuring the plaintiffs. There was evidence, and the jury could find, that the omnibus was running between ten and fifteen miles an hour, and that, without any warning of its approach being given, and without stopping it turned to the left into Tremont Street.
The plaintiffs were lawfully on the cross walk, and the question of their due care under the conditions just described was for the jury. Hennessey v. Taylor, 189 Mass. 583, 585.
The defendant admitted ownership of the omnibus, and there was evidence on which it could be found that the chauffeur in charge was acting within the scope of his employment. Heywood v. Ogasapian, 224 Mass. 203. Breen v. Dedham Water Co. 241 Mass. 217.
It was the duty of the chauffeur upon approaching pedestrians who were on a travelled part of the street to slow down *209and give a timely signal with his bell, horn or other device for signalling. He also was required on approaching a crossing of ways to slow down, and keep to the right of the intersection of the center of both ways when turning to the right, and to pass to the right of the intersection of the center of the ways before turning to the left. G. L. c. 89, § 8. Violation of any of these provisions was evidence for the jury of the defendant’s negligence. Finnegan v. Winslow Skate Manuf. Co. 189 Mass. 580, 582. Trombley v. Stevens Duryea Co. 206 Mass. 516. Walters v. Davis, 237 Mass. 206. Frazer v. Flanders, 248 Mass. 62.
The judge rightly denied the motion for a directed verdict and in each case the entry must be,

Exceptions overruled.